Citation Nr: 0200009	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed left knee 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion









ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the RO.  



REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

It also includes new notification provisions.  Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  

In correspondence dated in April 2001 the RO notified the 
veteran of its duty to him under the VCAA.  In spite of the 
action taken by the RO the Board finds that additional 
development is required consistent with the VCAA before the 
claim may be adjudicated.  

A careful review of the veteran's service medical records 
shows that a pre-induction examination was negative for 
complaints or findings of a left knee disorder.  In August 
1968, the veteran was treated at an Emergency Room hospital 
after falling down.  The impression was that of questionable 
left knee sprain.  

In September 1968, during service, a cast was removed from 
his left leg and he underwent physical therapy.  Later that 
month, the veteran complained of not being able to put weight 
on his left knee; he was placed on light duty.  He continued 
to have complaints of left knee pain through December 1968.  
At the time of separation, he stated in a report of medical 
history that he continued to have left knee pain at times.  

Progress notes from the Charleston VA Medical Center (VAMC) 
show that veteran had complaints of knee pain in October 1999 
and August 2000.  

Based on evidence showing a left knee injury in service and 
recent complaints of left knee pain recorded in medical 
records, the Board finds that the veteran should be afforded 
a VA medical examination to determine whether he currently is 
suffering from permanent disability due to the injury shown 
to have been incurred in service. 

Furthermore, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for a 
left knee disorder during the pendency of the appeal.  38 
U.S.C.A. § 5103A (West Supp. 2001); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and request the 
names, addresses and dates of treatment 
of any health care providers, VA or 
private, who provided treatment for his 
left knee disorder since July 2001.  
After obtaining the necessary releases, 
the RO should then contact the providers 
and request copies of all relevant 
medical records that have not previously 
been obtained.  All records should be 
associated with the claims file.  The RO 
is to document all attempts to obtain 
records.  

2. The veteran should be scheduled for a 
thorough VA orthopedic examination to 
determine the nature and likely etiology 
of his claimed left knee disorder.  The 
claims file must be made available to and 
reviewed by the physician prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
Any test or studies deemed appropriate by 
the physician to make this determination 
should be undertaken.  Based on his/her 
review of the case, the physician should 
determine whether it is likely that the 
veteran has current left knee disability 
due to the injury or any disease incurred 
in or aggravated by service.  The 
clinical findings and reasons that form 
the basis of the opinion should be 
clearly set forth in the report.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.  

4. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until otherwise notified.  

The purpose of this remand is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




